Title: To Thomas Jefferson from Jonathan Williams, 24 October 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York Octor 24 1808
                  
                  In behalf of the U.S. Military Philosophical Society, I beg leave to present to you a Copy of the Translation of General Kosciusko’s manoeuvres for Horse Artillery.— 
                  I have the honour to be with the greatest Respect Sir Your faithfull & obedient Servant
                  
                     Jona Williams 
                     
                     Pres: USMP
                  
               